Judgment of the Supreme Court, Kings County, rendered July 7, 1967, modified, on the law and the facts and in the exercise of discretion, so as to provide that the execution of the remainder of defendant’s six-month sentence be suspended and defendant placed on probation, upon terms and conditions to be fixed by the Supreme Court, Kings County. As so modified, judgment affirmed. The case is remitted to the Supreme Court, Kings County, so as to enable it to fix the terms and conditions of the probation. In our opinion, under the circumstances herein, justice would be better served by placing defendant on probation. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.